PD-1306-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                    Transmitted 4/5/2016 1:40:08 PM
                                                                      Accepted 4/5/2016 2:52:28 PM
                                                                                    ABEL ACOSTA
                                 No. PD-1306-15
                                                                                            CLERK




MARK MCCAY                                                IN THE COURT OF


V.                                                        CRIMINAL APPEALS


THE STATE OF TEXAS                                        OF TEXAS




           MOTION TO WITHDRAW AS APPOINTED COUNSEL



TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW the undersigned attorney and moves to withdraw as counsel

of record on this case. In support of this Motion, the undersigned attorney would

show the following:

                                         I.


       On August 20, 2012, the trial court found Mr. McCay to be indigent and

 appointed the Dallas County Public Defender's Appellate Division to act as

 counsel for Mr. McCay on appeal. The undersigned attorney represented Mr.

 McCay through the direct appeal process in the Fifth Court of Appeals and

 subsequently filed a Petition for Discretionary Review in this Court. The Petition

 for Discretionary Review was denied on March 23, 2016.


           FILED IN
COURT OF CRIMINALAPPEALS

          April 5, 2016

     ABEL ACOSTA, CLERK
                                          II.


      On    April   4,   2016,   the   undersigned   attorney   received   a   written

communication from Timothy W. Sorenson, a licensed attorney in Texas, (State

Bar #18848400) stating that Mr. McCay had retained him as counsel "in

connection with various motions related to his Petition for Discretionary Review."

Since Mr. McCay has retained counsel, it is apparent that he is not currently

indigent and, as such, is not entitled to appointed counsel.

                                         III.


      In this same written communication, Mr. Sorenson stated that he was filing

an appearance on Mr. McCay's behalf.

      WHEREFORE PREMISES CONSIDERED, the undersigned attorney prays

to be allowed to withdraw as appointed counsel.

                                                     Respectfully submitted,


                                                     /s/ Katherine A. Drew
Lynn Pride Richardson                                Katherine A. Drew
Chief Public Defender                                Assistant Public Defender
Dallas County, Texas                                  State bar No. 06117800
                                                     Frank Crowley Courts Building
                                                      133 N. Riverfront Blvd., LB-2
                                                      Dallas, Texas 75207-4399
                                                      (214) 875-2360 (phone)
                                                      (214) 875-2363 (fax)
                                                      Kathi.Drew @dallascounty. org
                         CERTIFICATE OF SERVICE


      I hereby certify that a true copy of the foregoing motion was served on the
following persons:

Mr. Timothy W. Sorenson
5000 Whitestone Lane, Suite 1115
Piano, Texas 75024
twsorenson @ yahoo.com


Ms. Patricia Noble
Dallas County Criminal District Attorney's Office Appellate Section1
133 N. Riverfront Blvd., B-19, 10th Floor
Dallas, Texas, 75207
Patricia.Noble@dallascountv.org


Ms. Lisa McMinn
The State's Prosecuting Attorney
P. O. Box 13046
Austin, Texas 78711-3046
information @spa.texas. gov

by electronic transmission on April 5, 2016, and on

Mr. Mark McCay
2611 Madera Ave.
Dallas, Texas 75206

by first class mail, postage prepaid, on April 5, 2016

                                                      /s/ Katherine A. Drew
                                                      Katherine A. Drew